                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ALAN DESSO TAYLOR, II,
 Plaintiff,

 v.                                                                   Case No. 19–CV–00397–JPG

 JOHN KONEMAN,
 MASSAC COUNTY,
 TED HOLDER,
 CHAD KAYLOR,
 JOHN DOE 1,
 JOHN DOE 2,
 JOHN DOE 3, and
 JOHN DOE 4,
 Defendants.

                                            ORDER

       Before the Court is Plaintiff Alan Desso Taylor, II’s “Notice to Court,” filed November 22,

2019. (ECF No. 22).

       In October, the Court dismissed the complaint and granted Plaintiff leave to file an

amended complaint by November 22. (ECF No. 21). Plaintiff now advises the Court that he will

not file an amended complaint and acknowledges “that his claims will be dismissed with

prejudice.” (ECF No. 22).

       Federal Rule of Civil Procedure 41(a)(2) authorizes district courts to dismiss an action at a

plaintiff’s request “on terms that the court considers proper.” Accordingly, the Court DISMISSES

this action WITH PREJUDICE and DIRECTS the Clerk of Court to enter judgment.

       IT IS SO ORDERED.


Dated: Monday, December 9, 2019
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE
